Citation Nr: 1241824	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for status post aortic valve replacement, organic heart disease, hypertensive cardiovascular disease with left ventricular hypertrophy and with subacute bacterial endocarditis.

2.  Entitlement to a rating in excess of 30 percent for status post aortic valve replacement, organic heart disease, hypertensive cardiovascular disease with left ventricular hypertrophy and with subacute bacterial endocarditis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, and from December 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2008 and February 2009 rating decisions by the RO.

In an October 2008 rating action (in conjunction with a claim for increase), the RO reduced the disability rating for the Veteran's status post aortic valve replacement, organic heart disease, hypertensive cardiovascular disease with left ventricular hypertrophy and with subacute bacterial endocarditis (hereinafter referred to as "heart condition") from 60 percent to 30 percent, effective January 1, 2009.

In a February 2009 rating action, the RO denied a rating in excess of 30 percent for the heart condition and also denied entitlement to a TDIU.

Also in February 2009, the Veteran filed a notice of disagreement (NOD) with the denial of a higher rating and a TDIU, also disagreeing with the RO's assessment that his service-connected heart condition had improved.  An April 2010  statement of the case (SOC) was issued to the Veteran, which addressed the issues of entitlement to a rating in excess of 30 percent for the heart condition, and entitlement to a TDIU.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in May 2010.

The Board notes that, while the Veteran previously was represented by private attorney Gregory D. Keenum, in a June 2009 letter to VA, before certification of the appeal to the Board, the attorney indicated that his representation of the Veteran had been terminated.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

As noted in the Introduction above, in an October 2008 decision, the RO reduced the disability rating for the Veteran's service-connected heart disability from 60 percent to 30 percent, effective January 1, 2009.  An October 31, 2008, letter notified the Veteran of this decision along with his rights to appeal (enclosed in a VA Form 4107) if he disagreed with the outcome.  The letter specifically notified the Veteran that a notice of disagreement (NOD) must be filed within one-year.  See 38 C.F.R. § 20.302 (2012).  

In February 2009, the Veteran submitted a written statement indicating his disagreement with the finding by the RO that his heart condition had improved.  In particular, the Veteran stated, "you say that it has improved and it has not."  The Board construes the February 2009 statement as a timely-filed NOD as to the reduction in rating for the service-connected heart condition.  See 38 C.F.R. § 20.201, 20.200, 20.302 (2012).  However, the RO has yet to issue a SOC with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.301, 20.302 (2012).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.

As to the perfected issues of entitlement to a rating in excess of 30 percent for the heart condition, as well as entitlement to a TDIU, the Board notes that the decision with respect to the rating reduction may directly impact both of these issues.  Favorable action on the restoration claim would change the rating for which an increase is sought, and would result in a combined rating meeting the percentage requirements for award of schedular TDIU, because when the Veteran had a 60 percent rating for his heart condition, his combined rating was 70 percent.  See 38 38 C.F.R. § 4.16(a) (2012).

Thus, under the circumstances of this case, the Board finds that issues for which an appeal has been perfected are, effectively, inextricably intertwined with the issue of entitlement to restoration of a 60 percent rating for the heart condition, for which an appeal has not yet been perfected.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any Board action on the claims for higher rating  for the heart condition, and for a TDIU, would be premature, at this juncture.  

In the interest of judicial economy and to avoid piecemeal litigation, the RO should retain the claims file until after the Veteran perfects an appeal of the restoration issue, or the time period for doing so expires, whichever occurs, first.  The Board emphasizes, however, if the Veteran does not perfect an appeal as to the matter of restoration of the 60 percent rating for the heart condition, then the matters of entitlement to a rating in excess of 30 percent for that heart condition, and entitlement to a TDIU, remain on appeal, and should be returned to the Board for further appellate consideration.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran an SOC with respect to the matter of entitlement to restoration of a 60 percent rating for the service-connected heart condition, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-for this claim, within 60 days of the issuance of the SOC.

2.  The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the above-referenced rating restoration claim, or until the time period for doing so expires, whichever occurs first. 

3.  If the Veteran does not perfect an appeal as to the matter of entitlement to restoration of the 60 percent rating for the heart condition, then the matters of entitlement to a rating in excess of 30 percent for that heart condition, and entitlement to a TDIU, remain on appeal, and should be returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

